Order entered April 20, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-19-01449-CV

 DOUGLAS HUNDERMAN AND DOROTHY HUNDERMAN, Appellants

                                       V.

            NATIONSTAR MORTGAGE, LLC, ET AL, Appellees

               On Appeal from the 101st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-09043

                                    ORDER

      Before the Court are appellants’ second motion for extension of time to file

their opening brief and appellees’ response opposing the motion and seeking

dismissal of the appeal.     We DENY appellees’ request that the appeal be

dismissed. We GRANT the extension motion and ORDER appellant’s brief be

filed no later than May 20, 2020.


                                            /s/   KEN MOLBERG
                                                  JUSTICE